                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §                NO. 4:18-CR-344
                                         §
JOHN CRUISE                              §

               DEFENDANT’S PARTIALLY UNOPPOSED
              MOTION TO CERTIFY CASE AS COMPLEX
          AND MOTION TO ENTER NEW SCHEDULING ORDER

TO THE HONORABLE SIM LAKE, UNITED STATES DISTRICT JUDGE FOR
THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

      1. The defendant, John Cruise, along with twelve additional defendants, is

charged in a twenty-six-count indictment involving allegations which include

Conspiracy to Defraud the United States, Conspiracy to Commit Healthcare Fraud

and Wire Fraud, Health Care Fraud, and Wire Fraud. The offenses are alleged to

have occurred in the Southern District of Texas, the Northern District of Texas, the

State of Georgia, the State of Ohio, etc. The government is seeking the forfeiture of

over forty-five million dollars from the various defendants.

      2. The discovery is massive. To date, the government has turned over to the

defense, more than 2,862,151 pages of discovery and is in the process of preparing

several thousand more documents which will be turned over at a future date. In

addition, the government is awaiting the return of more documents, pursuant to

subpoenas; which will then be turned over to the defendants. The discovery involves,
mostly, medical and financial records of the defendant; co-defendants;

patients/customers of the physician; clinics; pharmacies; and witnesses. After all of

the discovery has been produced; it will obviously take several months to review the

evidence; as well as conduct a meaningful investigation.

      3. The volume of discovery, sophisticated nature of the allegations involved

and location of the witnesses make this a complex case as defined in 18 U.S.C. §

3161(h)(7)(B)(ii).

      4. This case was indicted on June 20, 2018 and the Defendant made his initial

appearance on June 26, 2018; slightly over three months ago. No motions for

continuance have previously been filed.

      4. Undersigned counsel has consulted with AUSA Scott Armstrong who is

unopposed to having this case designated as a complex case. Both parties agree that

a continuance will be necessary to effectively prepare for trial. What the parties have

not agreed upon is whether the case should be set for trial at this time. AUSA

Armstrong believes that the case should be tried in April or May, 2019. However,

the defendants believe that it would be more appropriate to take the case off the trial

docket until all discovery has been produced and the defendants can give a fair

assessment to this Court as to how much time will be necessary to prepare for trial.

This would be preferable to having to come back to this Court for a subsequent

continuance in the event that discovery is produced later than expected; or counsel



                                           2
is unable to effectively inspect over 2.8 million files within only six months.

      WHEREFORE, PREMISES CONSIDERED, Defendant, JOHN CRUISE,

moves that this cause be certified as a complex case, therefore tolling the time limits

under the Speedy Trial Act, 18 U.S.C. § 3161, and a new scheduling order be issued,

setting this case for a status conference in at least sixty to ninety days.

                                            Respectfully submitted,

                                            /s/ Kent A. Schaffer
                                            KENT A. SCHAFFER
                                            Federal ID No. 3603
                                            TBA No. 17724300
                                            kentschaffer@gmail.com
                                            JAMES M. KENNEDY
                                            Federal ID No. 30414
                                            TBA No. 24008754
                                            jameskennedy@bsdlawfirm.com
                                            712 Main Street, Suite 2400
                                            Houston, Texas 77002
                                            Telephone: (713) 228-8500
                                            Facsimile: (713) 228-0034

                                            Jeff B. Vaden
                                            Bracewell LLP
                                            711 Louisiana Street, Ste 2300
                                            Houston, TX 77002
                                            713-221-1501
                                            Fax: 800-404-3970
                                            Email: jeff.vaden@bracewell.com

                                            Counsel for Defendant,
                                            JOHN CRUISE




                                            3
                       CERTIFICATE OF CONFERENCE

       Undersigned counsel has consulted with counsel for the government who is
unopposed to having this case designated as a complex case as long as the case is
scheduled for trial no later than late April or May 2019. The government objects to
a continuance later than May 2019.
      Undersigned counsel also conferred with the parties below and all join in this
motion.
    Lashonia Johnson (2), Defendant           Keith Hudson (8), Defendant
    Counsel: Dan Lamar Cogdell                Counsel: Brett A Podolsky
              Cogdell Law Firm, PLLC                   podolaw@gmail.com
              dan@cogdell-law.com
              John Dennis Hester              Donathan Kemp (9), Defendant
              dennis@cogdell-law.com          Counsel: Joseph W Varela
                                                       jwvarela@gmail.com
    Kenny Ozoude (3), Defendant
    Counsel: Samuel Louis                     Naresh Jivanji (10), Defendant
             Strasburger and Price            Counsel: F Clinton Broden
             sam.louis@strasburger.com                  Broden & Mickelsen
                                                        clint@texascrimlaw.com
    Jay Bender, M.D. (4), Defendant
    Counsel: Eugene Paul Tausk                Audra Jones (11), Defendant
             Tausk & Vega                     Counsel: Gerald Fry
             gene@tauskvega.com                        jerryfry@hal-pc.org

    James Don Jackson, M.D. (5),
                                              Terrance Aice (12), Defendant
    Defendant
    Counsel: John L Green                     Counsel: David Michael Finn
              jlgreen488@aol.com                       Milner Finn
                                                       judgefinn@davidfinn.com
    Deepak Chavda, M.D. (6), Defendant
    Counsel: Jeffrey J Ansley                 Sherod Johnson (13), Defendant
             Bell Nunnally & Martin LLP       Counsel: Louis A Latimer
             jansley@bellnunnally.com                  Latimer & Associates P.C.
                                                       louis.latimerlaw@yahoo.com
    Nirvana Hightower (7), Defendant
    Counsel: Don E Lewis                                /s/ Kent A. Schaffer
             lewisfirm@aol.com                          KENT A. SCHAFFER




                                          4
                              CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to Scott Armstrong, counsel for the Government; as well as to counsel

for each of the defendants.

                                         /s/ Kent A. Schaffer
                                         KENT A. SCHAFFER




                                         5
